[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Ostanek v. Ostanek, Slip Opinion No. 2021-Ohio-2319.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2021-OHIO-2319
                  OSTANEK, APPELLANT, v. OSTANEK, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
    may be cited as Ostanek v. Ostanek, Slip Opinion No. 2021-Ohio-2319.]
R.C. 3105.171(I) does not contain any explicit language divesting domestic-
        relations courts of subject-matter jurisdiction over divorce actions and the
        division of marital property—Any error in a domestic-relations court’s
        exercise of its jurisdiction in issuing an order that divides retirement
        benefits in a way that modifies a divorce decree in violation of R.C.
        3105.171(I) renders the resulting order voidable, not void.
       (No. 2020-1037—Submitted May 12, 2021—Decided July 13, 2021.)
                APPEAL from the Court of Appeals for Lake County,
                          No. 2019-L-140, 2020-Ohio-3930.
                               ____________________
                              SUPREME COURT OF OHIO




        KENNEDY, J.
        {¶ 1} In this discretionary appeal from a judgment of the Eleventh District
Court of Appeals, we are asked whether an order issued by a domestic-relations
court that violates R.C. 3105.171(I) is void for lack of subject-matter jurisdiction.
        {¶ 2} When a court has the constitutional or statutory power to adjudicate a
particular class or type of case, that court has subject-matter jurisdiction. Corder
v. Ohio Edison Co., 162 Ohio St.3d 639, 2020-Ohio-5220, 166 N.E.3d 1180, ¶ 14.
If a court lacks subject-matter jurisdiction over a case, any order issued by that court
in that case is void ab initio. State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913,
159 N.E.3d 248, ¶ 23.
        {¶ 3} Article IV, Section 4(B) of the Ohio Constitution grants the General
Assembly the power to define the subject-matter jurisdiction of the common pleas
courts, stating: “The courts of common pleas and divisions thereof shall have such
original jurisdiction over all justiciable matters * * * as may be provided by law.”
The General Assembly exercised that power in granting the common pleas courts,
and where applicable, their divisions of domestic relations, subject-matter
jurisdiction over divorce actions and the division of marital property. R.C. 2305.01,
2301.03, 3105.011, 3105.17, 3105.171.
        {¶ 4} We have recognized that the General Assembly’s power to define the
subject-matter jurisdiction of the common pleas courts includes the power to deny
it altogether by explicitly divesting the court of subject-matter jurisdiction. See
generally Ohio High School Athletic Assn. v. Ruehlman, 157 Ohio St.3d 296, 2019-
Ohio-2845, 136 N.E.3d 436, ¶ 9. R.C. 3105.171(I) provides that “[a] division or
disbursement of property or a distributive award made under this section is not
subject to future modification by the court except upon the express written consent
or agreement to the modification by both spouses.” However, R.C. 3105.171(I)
does not explicitly divest the domestic-relations court of its subject-matter
jurisdiction. Therefore, any error in the domestic-relations court’s exercise of its




                                           2
                                  January Term, 2021




jurisdiction in issuing an order that divides retirement benefits in a way that
modifies a divorce decree in violation of R.C. 3105.171(I) renders the resulting
order voidable, not void. See Harper at ¶ 26.
        {¶ 5} Appellee, Gregory F. Ostanek, moved to vacate an order that set forth
how his federal retirement benefits would be shared with his former spouse,
appellant, Julia M. Ostanek.       In that motion, he asserted that the order had
improperly modified the divorce decree’s division of marital property. The trial
court denied the motion to vacate, concluding that it had been untimely filed and
that the order had not modified the divorce decree. The court of appeals affirmed
in part and reversed in part, holding that the order had modified the divorce decree
and was void (and therefore subject to challenge at any time) because the domestic-
relations court lacked subject-matter jurisdiction to modify the divorce decree’s
division of marital property.
        {¶ 6} However, because the domestic-relations court had subject-matter
jurisdiction to issue the order, any error in its exercising its jurisdiction in violation
of R.C. 3105.171(I) rendered the order voidable, not void. For this reason, we
reverse the judgment of the Eleventh District to the extent it determined that the
trial court’s order was void and remand the cause to the court of appeals for it to
review the assignment of error that it declined to address as moot.
                           Facts and Procedural History
        {¶ 7} Julia and Gregory Ostanek’s 23-year marriage ended in divorce on
October 17, 2001. In stipulations incorporated into the divorce decree, the Ostaneks
agreed that Gregory’s pension with the Federal Employees Retirement System
would “be divided 50/50 with the court reserving jurisdiction to issue a QDRO
[qualified domestic-relations order].” The court clerk served the divorce decree on
Gregory at his mother’s address, 2250 Greenridge Drive in Wickliffe, Ohio.
Gregory had used that address because he had moved out of the marital home,
which was located at 2597 Townline Road in Madison, Ohio, and was relocating to




                                            3
                             SUPREME COURT OF OHIO




the Washington, D.C. area. Julia lived in the Townline Road home until the
Ostaneks sold it in late 2001 as ordered by the divorce decree.
       {¶ 8} At the time the court issued the divorce decree, and continuing today,
federal law has required the Office of Personnel Management (“OPM”), which
administers the Federal Employees Retirement System, 5 U.S.C. 8461, to abide by
the terms of a state court’s divorce decree providing for federal retirement benefits
to be paid to a former spouse, 5 U.S.C. 8345(j)(1). See also 5 C.F.R. 838.101(a)(1);
57 Fed.Reg. 33570, 33575, effective Aug. 28, 1992. OPM’s regulations require a
former spouse seeking eligibility for a court-awarded portion of a federal
employee’s retirement benefits to submit “[a] certified copy of the court order
acceptable for processing [‘COAP’] that is directed at employee annuity.” 5 C.F.R.
838.221(b); 57 Fed.Reg. at 33578. The regulations further provide that “[i]n
executing court orders under [5 C.F.R. 838.101], OPM must honor the clear
instructions of the court. Instructions must be specific and unambiguous. OPM
will not supply missing provisions, interpret ambiguous language, or clarify the
court’s intent by researching individual State laws.” 5 C.F.R. 838.101(a)(2).
       {¶ 9} On January 10, 2013, the domestic-relations court received a
proposed order meant to qualify as a COAP under the federal regulations. The
proposed order had been prepared by a company called QDRO Group (then known
as QDRO Consultants) exclusively at the direction of Julia’s counsel—the same
attorney who represented Julia in the divorce action—because Gregory was
planning to retire the next month. It was not signed by Gregory or his counsel but
indicated that Gregory had been “served per attached.” The certificate of service
attached to the proposed order stated that Julia’s counsel had mailed a copy to
Gregory at the former marital home on Townline Road.
       {¶ 10} Civ.R. 5 requires pleadings (other than the original complaint) and
other papers to be served on an opposing party’s attorney or the opposing party if
he or she is not represented by counsel. Civ.R. 5(A) and B(1). When service is




                                         4
                               January Term, 2021




made by mail, it must be sent to the person’s last known address. Civ.R. 5(B)(2)(c).
And Civ.R. 5(B)(2)(e) permits service to be made by “leaving it with the clerk of
court if the person has no known address.” Julia’s attorney did not comply with
any of these provisions.
       {¶ 11} At oral argument before this court, Julia’s counsel explained that he
had used the Townline Road address because that was the address listed for Gregory
on the court docket from 12 years earlier. He said that he had not retrieved Julia’s
case file from storage to determine whether he had a more recent address for
Gregory, because of the “urgency” of obtaining the order before Gregory retired.
Nonetheless, he had a copy of the divorce decree—which both listed the Greenridge
Drive address for Gregory on the first page and ordered the sale of the Townline
Road home—that he provided to the QDRO Group when he asked it to draft the
COAP in 2012. Julia’s counsel also represented to this court that he had asked his
client for an updated address for Gregory but had not gotten one from her; yet the
unrebutted evidence presented in this case shows that Julia knew that the Townline
Road property had been sold and that Gregory had moved to Washington, D.C. in
2001. And although counsel faulted Gregory for failing to update his address on
file with the court, Gregory had caused the divorce decree to be mailed to the
Greenridge Drive address, where Gregory’s mother still lived in 2013.
       {¶ 12} The domestic-relations court adopted and signed the order, and the
clerk filed it on January 22, 2013. Among other things, the order directed OPM to
pay Julia 50 percent of the marital portion of Gregory’s monthly retirement benefit,
with the marital portion calculated by the coverture method, i.e., multiplying the
monthly benefit amount by “a fraction, the numerator of which is the total number
of months of Creditable Service earned by the Employee during the marriage (from
February 25, 1978 to April 23, 2001) and the denominator of which is the total
number of months of the Employee’s Creditable Service accrued under the Federal
Employees Retirement System.” (Emphasis sic.) The order also required OPM to




                                         5
                             SUPREME COURT OF OHIO




provide Julia a survivor benefit and for Julia and Gregory to share the cost of that
benefit equally.
        {¶ 13} The domestic-relations court did not direct the clerk to serve the
order on Gregory, nor is there an entry on the docket indicating that the clerk served
it on him. See Civ.R. 58(B) (“When the court signs a judgment, the court shall
endorse thereon a direction to the clerk to serve upon all parties not in default for
failure to appear notice of the judgment and its date of entry upon the journal”);
App.R. 4(A) (setting forth the time for appeal from an order based on the date of
service); State ex rel. Thomas v. Nestor, ___ Ohio St.3d ___, 2021-Ohio-672, ___
N.E.3d ___, ¶ 8 (explaining that the clerk’s failure to serve an entry on a party under
Civ.R. 58(B) meant that the party’s time period for appealing from the entry had
not yet started).
        {¶ 14} Gregory retired on January 31, 2013. A few months later, he
received a booklet from OPM showing that Julia was receiving $2,065—45
percent—of his monthly retirement benefit. He contacted OPM multiple times but
was unsuccessful in changing the apportionment of his retirement benefit. Gregory
took no further action until April 5, 2018, when he moved to vacate the 2013
COAP, asserting that he had only recently received a copy of the COAP and that
Julia was receiving approximately $1,300 more a month than the parties had
contemplated when they settled the divorce action in 2001.
        {¶ 15} While his motion was pending, Gregory contacted his representative
in Congress about the issue, and after the Congressman inquired into the matter,
OPM determined that it had been overpaying Julia; it paid Gregory $58,379.32 and
began recouping the overpayment from Julia’s monthly payment. However, it
required Gregory to repay $18,542 as the cost of providing the survivor benefit
from 2013 to 2018 and notified Gregory that going forward, he and Julia would
share equally the cost of that benefit. Gregory asked OPM to reconsider this




                                          6
                                 January Term, 2021




decision, but his request had not been resolved by OPM as of February 25, 2019
(the date of the hearing on the motion to vacate).
          {¶ 16} At the hearing on the motion to vacate, Brian Hogan of the QDRO
Group testified that when a divorce decree is silent on the method to be used to
calculate the marital share of federal retirement benefits and whether a survivor
benefit is included, the QDRO Group defaults to the coverture method and provides
for a survivor benefit in drafting a COAP to be submitted to OPM. He opined that
using the alternative “frozen” method of calculating Julia’s share by finding the
present value of Gregory’s retirement benefits at the time of the divorce in 2001,
she would receive only $722.89 a month. But Hogan cited this court’s decision in
Hoyt v. Hoyt, 53 Ohio St.3d 177, 559 N.E.2d 1292 (1990), as supporting QDRO
Group’s use of the coverture method as the default rule. He also pointed to OPM’s
policy of ordering former spouses to share equally the cost of a survivor benefit if
the order is silent on the issue. However, he acknowledged that if a COAP does
not expressly include a survivor benefit, then OPM will not provide it to the former
spouse.     See also 5 C.F.R. 838.101(a)(2) (“OPM will not supply missing
provisions”).
          {¶ 17} The magistrate found that the motion to vacate was not well-taken,
because Gregory had failed to file it within a reasonable time as required by Civ.R.
60(B)(5). The domestic-relations court adopted that determination, but it went
further and ruled that the COAP had not enlarged the decree of divorce by
calculating Julia’s share based on the coverture method and by requiring both
parties to share the cost of the survivor benefit. The court pointed to Hogan’s
testimony as supporting the view that OPM defaults to the coverture method and to
including a survivor benefit when a COAP dividing federal retirement benefits is
silent on those issues. It therefore denied the motion to vacate.
          {¶ 18} The Eleventh District affirmed in part and reversed in part. It
rejected Gregory’s argument that the COAP was void to the extent that it applied




                                          7
                                SUPREME COURT OF OHIO




the coverture method to calculate Julia’s share of the federal retirement benefit,
holding that using that method did not “vary, diminish, or enlarge the relief granted
in the divorce decree.” 2020-Ohio-3930, 156 N.E.3d 932, ¶ 43. However, the court
of appeals concluded that the domestic-relations court had lacked jurisdiction to
modify the divorce decree to grant Julia a survivor benefit at Gregory’s expense
when the divorce decree did not include it and there was no evidence that the parties
had intended it to be included. Id. at ¶ 52.
          {¶ 19} We accepted Julia’s appeal regarding only the following proposition
of law:


                  Although Ohio Revised Code Section 3105.171(I) provides
          that property divisions in a domestic relations matter are not subject
          to further modifications with delineated exceptions, a trial court is
          not divested of subject-matter jurisdiction relative thereto and, if the
          trial court errs in violating or exceeding that limitation, the resulting
          order or judgment is, at most, voidable, not void ab initio.


See 160 Ohio St.3d 1447, 2020-Ohio-5169, 156 N.E.3d 913. We declined review
of her second proposition of law challenging the court of appeals’ conclusion that
including the survivor benefit in the COAP had improperly modified the divorce
decree.
                                    Law and Analysis
                               Subject-Matter Jurisdiction
          {¶ 20} We have recognized that the word “jurisdiction,” set apart by itself,
“is a vague term, ‘ “a word of many, too many, meanings.” ’ ” Cheap Escape Co.,
Inc. v. Haddox, L.L.C., 120 Ohio St.3d 493, 2008-Ohio-6323, 900 N.E.2d 601, ¶ 5,
quoting Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 90, 118 S.Ct.
1003, 140 L.Ed.2d 210 (1998), quoting United States v. Vanness, 85 F.3d 661, 663




                                             8
                                January Term, 2021




(D.C.Cir.1996), fn. 2.    It encompasses “[s]everal distinct concepts, including
territorial jurisdiction, monetary jurisdiction, personal jurisdiction, and subject-
matter jurisdiction,” id., as well as “jurisdiction over a particular case,” Bank of
Am., N.A. v. Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040, ¶ 18.
“The often unspecified use of this polysemic word can lead to confusion and has
repeatedly required clarification as to which type of ‘jurisdiction’ is applicable in
various legal analyses.” Id.
       {¶ 21} This case raises a question of subject-matter jurisdiction. “Subject-
matter jurisdiction refers to the constitutional or statutory power of a court to
adjudicate a particular class or type of case,” Corder, 162 Ohio St.3d 639, 2020-
Ohio-5220, 166 N.E.3d 1180, at ¶ 14, and a court’s subject-matter jurisdiction “ ‘is
determined without regard to the rights of the individual parties involved in a
particular case,’ ” id., quoting Kuchta at ¶ 19. “Instead, ‘the focus is on whether
the forum itself is competent to hear the controversy.’ ” Id. at ¶ 14, quoting Harper,
160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, at ¶ 23; see also 18A
Wright, Miller & Cooper, Federal Practice and Procedure, Section 4428, at 6 (3d
Ed.2017) (“Jurisdictional analysis should be confined to the rules that actually
allocate judicial authority among different courts”).
       {¶ 22} Because subject-matter jurisdiction is a condition precedent to a
court’s power to adjudicate and render judgment in a case, “[i]f a court acts without
jurisdiction, then any proclamation by that court is void.” State ex rel. Tubbs Jones
v. Suster, 84 Ohio St.3d 70, 75, 701 N.E.2d 1002 (1998), citing Patton v. Diemer,
35 Ohio St.3d 68, 518 N.E.2d 941 (1988).
       {¶ 23} “A court’s jurisdiction over a particular case refers to the court’s
authority to proceed or rule on a case that is within the court’s subject-matter
jurisdiction.” Kuchta, 141 Ohio St.3d 75, 2014-Ohio-4275, 21 N.E.3d 1040, at
¶ 19. This reference to “[a] court’s jurisdiction over a particular case” “involves
consideration of the rights of the parties.” Id. However, “ ‘ “[o]nce a tribunal has




                                          9
                              SUPREME COURT OF OHIO




jurisdiction over both the subject matter of an action and the parties to it, ‘* * * the
right to hear and determine is perfect; and the decision of every question thereafter
arising is but the exercise of the jurisdiction thus conferred * * *.’ ” ’ ” (Ellipses
added in Pizza.) Harper at ¶ 26, quoting Pratts v. Hurley, 102 Ohio St.3d 81, 2004-
Ohio-1980, 806 N.E.2d 992, ¶ 12, quoting State ex rel. Pizza v. Rayford, 62 Ohio
St.3d 382, 384, 582 N.E.2d 992 (1992), quoting Sheldon’s Lessee v. Newton, 3 Ohio
St. 494, 499 (1854).
       {¶ 24} And when a specific action is within a court’s subject-matter
jurisdiction, any error in the exercise of that jurisdiction renders the court’s
judgment voidable, not void. Pratts at ¶ 12, 21.
  The Subject-Matter Jurisdiction of Common Pleas Courts and their Domestic-
                                 Relations Divisions
       {¶ 25} Article IV, Section 4(A) of the Ohio Constitution provides that
“[t]here shall be a court of common pleas and such divisions thereof as may be
established by law serving each county of the state,” and Article IV, Section 4(B)
states that “[t]he courts of common pleas and divisions thereof shall have such
original jurisdiction over all justiciable matters * * * as may be provided by law.”
We have recognized that “ ‘Article IV, Section 4(B) of the Ohio Constitution grants
exclusive authority to the General Assembly to allocate certain subject matters to
the exclusive original jurisdiction of specified divisions of the courts of common
pleas.’ ” Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, at ¶ 24,
quoting State v. Aalim, 150 Ohio St.3d 489, 2017-Ohio-2956, 83 N.E.3d 883, ¶ 2.
       {¶ 26} The common pleas courts are courts of general jurisdiction; with
narrow exceptions, R.C. 2305.01 grants the courts of common pleas subject-matter
jurisdiction over “all civil cases in which the sum or matter in dispute exceeds the
exclusive original jurisdiction of county courts.” As we explained in Ohio High
School Athletic Assn., “[t]his differentiates the courts of common pleas from other




                                          10
                                January Term, 2021




courts that (again, by statute) have more limited grants of jurisdiction.” 157 Ohio
St.3d 296, 2019-Ohio-2845, 136 N.E.3d 436, at ¶ 8.
       {¶ 27} Further, R.C. 2301.03 designates, based on the start dates of the
terms of office, certain common pleas court judges in certain counties to be “judges
of the court of common pleas, division of domestic relations,” who have the same
powers and jurisdiction as other judges on the common pleas court but are assigned
all the divorce, dissolution of marriage, legal separation, and annulment cases. See
R.C. 2301.03(M)(1) (creating the Lake County Court of Common Pleas, Domestic
Relations Division). In addition, R.C. 3105.011(A) provides that “[t]he court of
common pleas including divisions of courts of domestic relations, has full equitable
powers and jurisdiction appropriate to the determination of all domestic relations
matters.” The General Assembly has granted the common pleas courts, and where
applicable, their domestic-relations divisions, subject-matter jurisdiction over
divorce actions, R.C. 3105.17, and the division of marital property, R.C. 3105.171.
See generally Bolinger v. Bolinger, 49 Ohio St.3d 120, 123, 551 N.E.2d 157 (1990).
       {¶ 28} The Ostanek’s divorce action, which includes the division of their
marital property, is a type of case within the domestic-relations court’s subject-
matter jurisdiction.
       {¶ 29} Nonetheless, the General Assembly’s power to define the common
pleas court’s subject-matter jurisdiction includes the power to deny it altogether.
We have explained that when a court of common pleas lacks subject-matter
jurisdiction, “it is almost always because a statute explicitly removed that
jurisdiction.” (Emphasis added.) Ohio High School Athletic Assn., 157 Ohio St.3d
296, 2019-Ohio-2845, 136 N.E.3d 436, at ¶ 9. Generally, this occurs when the
General Assembly confers exclusive jurisdiction over a specific subject matter on
a particular tribunal, office, or agency. See, e.g., Corder, 162 Ohio St.3d 639, 2020-
Ohio-5220, 166 N.E.3d 1180, at ¶ 2 (“The General Assembly has vested the Public
Utilities Commission of Ohio (“PUCO”) with exclusive jurisdiction over most




                                         11
                             SUPREME COURT OF OHIO




matters relating to public utilities, including the rates charged and the services
provided”); State ex rel. Dir., Ohio Dept. of Agriculture v. Forchione, 148 Ohio
St.3d 105, 2016-Ohio-3049, 69 N.E.3d 636, ¶ 25, 29 (pursuant to R.C. 935.20(A),
the Ohio Department of Agriculture has exclusive authority to order the quarantine
or transfer of dangerous wild animals); State ex rel. Wilkinson v. Reed, 99 Ohio
St.3d 106, 2003-Ohio-2506, 789 N.E.2d 203, ¶ 16, 21 (under R.C. Chapter 4117,
the State Employment Relations Board has exclusive jurisdiction over charges of
unfair labor practices).
       {¶ 30} R.C. 3105.171(I) does not explicitly remove the domestic-relations
court’s subject-matter jurisdiction or confer the power to adjudicate an issue
exclusively on another tribunal. R.C. 3105.171(I) provides only that “[a] division
or disbursement of property or a distributive award made under this section is not
subject to future modification by the court except upon the express written consent
or agreement to the modification by both spouses.”
       {¶ 31} Applying this statute, however, we have stated that a domestic-
relations court lacks “jurisdiction” to modify a divorce decree in issuing a QDRO,
absent the agreement of the parties. Walsh v. Walsh, 157 Ohio St.3d 322, 2019-
Ohio-3723, 136 N.E.3d 460, ¶ 5, 12, 16. We have also indicated that “ ‘[s]o long
as the QDRO is consistent with the decree, it does not constitute a modification,
which R.C. 3105.171(I) prohibits, and the court does not lack jurisdiction to issue
it.’ ” State ex rel. Sullivan v. Ramsey, 124 Ohio St.3d 355, 2010-Ohio-252, 922
N.E.2d 214, ¶ 19, quoting Bagley v. Bagley, 181 Ohio App.3d 141, 2009-Ohio-688,
908 N.E.2d 469, ¶ 26 (2d Dist.). This is in line with our statements, in the context
of prohibition actions, that a court of general jurisdiction can nonetheless patently
and unambiguously lack jurisdiction “when the court seeks to take an action or
provide a remedy that exceeds its statutory authority.” State ex rel. Ford v.
Ruehlman, 149 Ohio St.3d 34, 2016-Ohio-3529, 73 N.E.3d 396, ¶ 69 (citing cases).




                                         12
                                 January Term, 2021




        {¶ 32} However, we have more recently refined our understanding of the
difference between a trial court’s lacking subject-matter jurisdiction over a
particular type of case and a court’s errant exercise of its jurisdiction in failing to
comply with a statutory requirement. For example, in Harper, we explained that
because common pleas courts have subject-matter jurisdiction over felony cases, a
court’s failure to properly impose a statutorily mandated term of postrelease control
is an error only in the exercise of jurisdiction and does not render the sentence void.
160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, at ¶ 41. In Cincinnati v.
Fourth Natl. Realty, L.L.C., we rejected the argument that the common pleas court
was divested of subject-matter jurisdiction when the claimant failed to serve the
attorney general upon challenging the constitutionality of a statute or ordinance in
a declaratory-judgment action, because “there is no language in R.C. 2721.12
divesting the trial court of its subject-matter jurisdiction if parties do not complete
service on the attorney general within a certain time.” ___ Ohio St.3d ___, 2020-
Ohio-6802, ___ N.E.3d ___, ¶ 10.
        {¶ 33} And in Ohio High School Athletic Assn., we acknowledged that our
earlier cases had said that a court lacks “jurisdiction” to review the decisions of
voluntary associations, 157 Ohio St.3d 296, 2019-Ohio-2845, 136 N.E.3d 436, at
¶ 10, but we explained that those cases “are best understood as using the term
‘jurisdiction’ in the loose sense of a court’s legal authority to grant the relief sought
by the plaintiff based upon the conduct alleged,” id. at ¶ 12. We held that a common
pleas court has subject-matter jurisdiction to review disputes among members of
those organizations because “[t]here is no statute that withdraws jurisdiction from
common pleas courts to hear claims challenging the rules adopted by voluntary
organizations or that vests exclusive jurisdiction over such claims in another court.”
Id. at ¶ 17.
        {¶ 34} Similarly, R.C. 3105.171(I) does not contain any explicit statutory
language divesting domestic-relations courts of subject-matter jurisdiction over




                                           13
                                SUPREME COURT OF OHIO




divorce actions and the division of marital property. Therefore, it does not impose
a jurisdictional bar denying domestic-relations courts subject-matter jurisdiction,
and any error by such a court in modifying a divorce decree’s division of marital
property is an error in the exercise of jurisdiction. That error renders the order
voidable, not void ab initio.
       {¶ 35} We declined to review Julia’s proposition of law asserting that the
COAP did not modify the divorce decree.           Therefore, the court of appeals’
conclusion that the domestic-relations court modified the decree by giving Julia a
survivor benefit when the decree did not remains the law of the case. See generally
Hopkins v. Dyer, 104 Ohio St.3d 461, 2004-Ohio-6769, 820 N.E.2d 329, ¶ 15-17.
But even though the COAP improperly modified the divorce decree and was
unauthorized by law, that error did not render the COAP void ab initio for lack of
subject-matter jurisdiction.
                                     Conclusion
       {¶ 36} When a court has the constitutional or statutory power to adjudicate
a particular class or type of case, that court has subject-matter jurisdiction. Corder,
162 Ohio St.3d 639, 2020-Ohio-5220, 166 N.E.3d 1180, at ¶ 14. Article IV, Section
4(B) grants the General Assembly the power to define the subject-matter
jurisdiction of the common pleas courts, and the General Assembly exercised that
power in granting domestic-relations courts subject-matter jurisdiction over divorce
actions and the division of marital property, R.C. 2305.01, 2301.03, 3105.011,
3105.17, 3105.171.
       {¶ 37} Although R.C. 3105.171(I) provides that “[a] division or
disbursement of property or a distributive award made under this section is not
subject to future modification by the court except upon the express written consent
or agreement to the modification by both spouses,” that language does not explicitly
divest the domestic-relations court of subject-matter jurisdiction. The court of
appeals therefore erred when it determined that the COAP issued by the domestic-




                                          14
                                 January Term, 2021




relations court in this case was void because it modified the prior divorce decree.
Rather, an error in the exercise of the court’s subject-matter jurisdiction renders the
error voidable, not void ab initio.
          {¶ 38} For this reason, we reverse the judgment of the Eleventh District as
to the proposition of law before this court for review, and we remand the matter to
that court to review the assignment of error that it did not address.
                                                                   Judgment reversed
                                                                and cause remanded.
          O’CONNOR, C.J., and FISCHER, DEWINE, STEWART, and BRUNNER, JJ.,
concur.
          DONNELLY, J., concurs in judgment only.
                                 _________________
          Kubyn & Ghaster, and R. Russell Kubyn, for appellant.
          Dworken & Bernstein, Co., L.P.A., and Kenneth J. Cahill, for appellee.
                                 _________________




                                          15